Case 2:18-cv-00341 Document 11-1 Filed on 03/01/19 in TXSD Page 1 of 18




                                                                         	
                                                  	
                                          January	19,	2019	
	
The	Snapka	Law	Firm	
606	N.	Carancahua,	Suite	1511	
Corpus	Christi,	Texas	78401	
	
Attn:	William	(Bill)	Chriss,	
	
Re:		    Aransas	Princess	(“Subject	Property”)	
	        720	Beach	Access	Road	1-A	
	        Aransas,	Texas	78373	
	
	
Dear	Mr.	Chriss,	
	
	
Please	find	attached	to	this	cover	letter	my	Report	of	Repairs	(“Report”)	dated	January	15,	2019	in	
connection	with	the	above-referenced	matter.	
	
My	findings	are	based	upon,	but	not	limited	to,	direct	observation	at	the	Aransas	Princess,	other	
consultants’	reports,	discussions	with	other	experts,	available	project	documents,	and	my	
experience.	In	my	professional	opinion,	the	repairs	conducted	by	the	Aransas	Princess	
condominium	board	are	consistent	with	costs	and	scope.	
	
At	your	invitation,	I	visited	the	Subject	Property	to	observe	existing	conditions	as	well	as	ascertain	
any	on-going	issues	in	selected	areas	that	may	acquire	additional	forensic	investigation.		I	relied	on	
my	knowledge	of	building	repairs—especially	with	distressed	assets—and	35	years	of	design	
experience	joined	with	a	lifetime	of	construction	experience	to	prepare	this	Report.	
	
I	am	delighted	to	assist	your	client	in	the	overall	evaluation	of	repairs	performed	at	the	Aransas	
Princess.	
	
	
	        	       	         	       Respectfully	submitted,		
	
	
	        	       	         	       Roy	R.	Pachecano,	AIA	
	        	       	         	       President,	Portico	REI	LLC	
Encl.	
	




                    434 king william san antonio, texas 78204
Case 2:18-cv-00341 Document 11-1 Filed on 03/01/19 in TXSD Page 2 of 18




                            (this page is intentionally left blank)




	
	
	
	
	
	
	
    Report	on	Repairs,	Aransas	Princess–Prepared	by	Roy	R.	Pachecano,	AIA,	January	19,	2019	   	 2	
	
Case 2:18-cv-00341 Document 11-1 Filed on 03/01/19 in TXSD Page 3 of 18

	
	
	
                                                                 	
                                                                 	
                                                                 	




                                                                                               	
                                                                 	
                                                                 	
                                                                 	
                                                  Report	on	Repairs	
                                                  Aransas	Princess	
                                               720	Beach	Access	Road	1-A	
                                                     Aransas,	Texas	
                                                                 	
                                                                 	
                                                                 	
                                                                 	
                                                                 	
                                                         1.19.2019	
                                                                 	
                                                                 	
                                                                 	
                                                                 	
                                                                 	
                                                                 	
                                      Prepared	by	Roy	R.	Pachecano,	AIA	
                                                                 	
                                                                 	
                                                                 	
                                                                 	

    Report	on	Repairs,	Aransas	Princess–Prepared	by	Roy	R.	Pachecano,	AIA,	January	19,	2019	       	 3	
	
Case 2:18-cv-00341 Document 11-1 Filed on 03/01/19 in TXSD Page 4 of 18

                                                                   	
                                                                   	
                    	
                    Report	on	Repairs	
                    Aransas	Princess	
                    Aransas,	Texas	
                    Prepared	by	Roy	R.	Pachecano,	AIA	
                    	
                    Table	of	Contents	 	                       	         	          	          	   	   	   	
                    	
                    							Cover	        	          	          	         	          3	
                    I—Executive	Summary	                       	         	          4	
                    II—Observations	 	                         	         	          6	
                    III—Conclusion	                 	          	         	          9	
                    IV—Exhibits		                   	          	         	          10	
                    V—Signatory	Page	 	                        	         	          15	
                    	
                    	
                    	
                    	
                    I—Executive	Summary	
                    	
                    The	existing	conditions	found	at	the	Aransas	Princess	Condominium	
                    (“Subject	Property”),	were	found	to	be	in	working	order.	I	evaluated	the	
                    Subject	Property	from	floors	to	ceilings	and	from	interior/exterior	glass	
                    systems	to	mechanical-electrical-plumbing	(“M.E.P.”)	systems,	as	well	as	
                    various	other	building	components	highlighted	herein,	were	found	to	be	
                    in	keeping	with	costs	typically	associated	with	the	type	of	repairs	
                    required	to	facilitate	habitation.	A	building	tour	of	the	Subject	Property	
                    occurred	on	February	8,	2019.	The	tour	conducted	by	property	
                    management	allowed	me	access	to	the	Subject	Property	to	observe	the	
                    existing	conditions.		

    Report	on	Repairs,	Aransas	Princess–Prepared	by	Roy	R.	Pachecano,	AIA,	January	19,	2019	               	 4	
	
Case 2:18-cv-00341 Document 11-1 Filed on 03/01/19 in TXSD Page 5 of 18

                    	
                    	
                    This	Report	does	not	constitute	a	fully	detailed	forensics	report.	This	
                    Report	offers	an	opinion	as	to	the	cost	of	the	necessary	repairs	to	the	
                    Subject	Property	in	the	aftermath	of	the	property	damage	caused	by	
                    Hurricane	Harvey.		The	Subject	Property	stands	just	a	few	miles	south	of	
                    where	Hurricane	Harvey	made	landfall	on	August	26,	2018	at	San	Jose	
                    Island,	with	documented	winds	of	130mph	(215	km/h)	and	atmospheric	
                    pressure	of	937	mbar,	according	to	the	National	Oceanic	and	
                    Atmospheric	Administration	(NOAA).	
                    	
                    The	Subject	Property	is	organized	about	a	semi-circular	plan	on	its	
                    north-west	(so	called	“Bay-side”)	elevation,	with	individual	
                    condominiums	arrayed	along	a	grid	oriented	to	maximize	views	toward	
                    the	Gulf	of	Mexico	(“Gulf-side”).		See	Figure	1.0	below.	The	Subject	
                    Property	was	built	with	over	100	condominium	units	with	terraces	
                    facing	the	Gulf.			
                    	
                    	
                    	
                    	
                    	
                    	
                    	
                    	
                    	
                    	
                    Figure	1.0—Aerial	view	of	Subject	Property	(at	left:	“Bay-side,”	at	right:	“Gulf-side”)		

                    	
                    	
                    	
                    	
                    	
    Report	on	Repairs,	Aransas	Princess–Prepared	by	Roy	R.	Pachecano,	AIA,	January	19,	2019	                    	 5	
	
Case 2:18-cv-00341 Document 11-1 Filed on 03/01/19 in TXSD Page 6 of 18

                    	
                    	
                    	
                    The	governance	of	the	Aransas	Princess	Condominium	Board	
                    (“Condominium	Board”)	is	led	by	Mr.	Craig	Duke.	The	property	
                    management	efforts	are	administered	by	Mr.	Bob	Adcock.	These	
                    individuals	were	proactive	with	their	“pre-and-post”	disaster	
                    preparedness	and	embarked	on	repairs	to	the	Subject	Property.		As	of	
                    this	writing,	there	continues	to	be	ongoing	repairs	being	performed	at	
                    the	Subject	Property.	
                    	
                    This	Report	on	Repairs	(“Report”)	offers	a	professional	opinion	of	the	
                    relative	cost	to	repair	building	systems,	components	and	assemblies	
                    found	at	the	Aransas	Princess.	
                    	
                    	
                    	
                    II—Observations	
                    	
                    On	February	8,	2019,	I	toured	and	photographed	the	Subject	Property	
                    prior	to	observing	any	plans,	specifications,	repair	reports,	or	other	
                    references.	In	an	effort	to	understand	the	repairs	performed	at	the	
                    Subject	Property,	a	walk-through	of	the	property	was	conducted	with	
                    Mr.	Adcock.		
                    	
                    The	author	relied	on	direct	site	observations	and	review	of	project	
                    documents	such	as	repair	ledgers,	re-construction	bids,	invoices	and	
                    billings	sent	to	the	property	manager.	These	documents	were	furnished	
                    by	the	property	manager	at	Aransas	Princess	and	were	found	to	be	in	
                    good	order.		They	were	compared	to	work	performed	at	the	Subject	
                    Property	to	determine	if	work	was	consistent	with	proposed	repair	bids.		
                    	

    Report	on	Repairs,	Aransas	Princess–Prepared	by	Roy	R.	Pachecano,	AIA,	January	19,	2019	   	 6	
	
Case 2:18-cv-00341 Document 11-1 Filed on 03/01/19 in TXSD Page 7 of 18

                    	
                    Such	accounting	involved	the	review	of	the	following	trades’	costs-paid-
                    to-date	(US$):	
                    	
                    	
                                Action	Restoration	                                  	1,735,374.71		
                    	           Southern	Industry	                                     	682,927.43		
                                Alliance	Patrol	Security	                                	35,921.42		
                    	
                                Plumbing	                                                  	5,168.72		
                    	           Fire	System	                                     	       	75,211.26		
                                Electrical	                                      	       	14,415.00		
                    	           Generator/Fuel	                                  	       	21,018.98		
                    	           HVAC	                                                  	206,600.24		
                                Misc	Cleanup	                                    	     	215,325.08		
                    	           Elevator	                                        	     	263,807.38		
                                Windows	                                         	   	2,205,797.97		
                    	                                                            	
                                Damage	Assessment	Inspection	                            	81,366.18		
                    	           Sheetrock	(Drywall)	                                   	188,421.21		
                                Fencing	                                                 	30,543.00		
                    	           Boardwalk	                                       	       	25,125.89		
                                Office	Repairs	                                  	       	58,715.00		
                    	
                                BI-Income	Expense	Reporting	                     	     	271,675.00		
                    	           Audio/Visual	Repairs	                                      	8,425.39		
                                Legal	Attorney/Fees	                                   	228,824.13		
                    	           Legal	Expenses	                                          	20,890.06		
                    	           Water	Damage	Protection	System	                          	39,218.99		

                    	           	Total	                                          	   		6,414,773.04		
                                                                                 	
                    	
                    	
                    The	observations	were	conducted	from	the	garage	level	(at	grade)	to	the	
                    roof	level	(equivalent	to	10	stories).		The	work	performed	by	various	
                    trade	disciplines	were	observed:	glazing/store-front	glass,	mechanical,	
                    electrical,	plumbing,	masonry,	drywall,	iron	and	metal,	finishes,	elevators	
                    (pit	and	machinery;	excluding	cab	finish-outs),	I.T./security,	building	
                    security,	and	lighting.	Not	observed	were	the	numerous	tasks	associated	
                    with	clean-up,	dry-out,	debris	removal	and	site	repairs	already	
                    completed	in	the	weeks	after	September	1,	2017.	
                    	
                    	
                    	

    Report	on	Repairs,	Aransas	Princess–Prepared	by	Roy	R.	Pachecano,	AIA,	January	19,	2019	             	 7	
	
Case 2:18-cv-00341 Document 11-1 Filed on 03/01/19 in TXSD Page 8 of 18

                    	
                    As	stated	in	the	Executive	Summary,	there	remain	a	significant	number	
                    of	building-related	repairs	that	have	yet	to	be	completed.	The	Aransas	
                    Princess	Condominium	Board	(“Board”)	followed	a	prioritization	list	
                    that	served	as	a	guide	pertaining	to	which	repairs	were	given	first	
                    priority.	Building	components	that	were	not	a	priority	in	the	aftermath	
                    Hurricane	Harvey	were	slated	as	repairs	that	were	to	be	performed	after	
                    more	critical	base-building	components	were	resolved.	
                    	
                    These	future	repairs	are	estimated	to	cost	$	6,040,536,	and	include	such	
                    items	as:	balcony	railings,	front	doors,	lobby	renovation,	community	
                    room	windows,	miscellaneous	doors,	and	a	full	roof	replacement.	Thus,	
                    to-date,	the	total	amount	expended	and	anticipated	costs	related	to	
                    Aransas	Princess	is	summarized	as	follows:	
                    	
                                Repair	Expenses	to-date	                                       	6,414,733.04		
                    	
                                Future	Repair	Expenses	anticipated	                            	6,040,536.00		
                    	
                                	Total	                                                	   	 	12,455,269.04		
                    	                                                                  	
                    	
                    In	addition	to	repairs	made	at	the	Subject	Property,	I	observed	cracks	at	
                    concrete	columns	where	masonry	veneer	was	removed	for	observation	
                    by	structural	engineer,	Randy	Lackner,	P.E.		Potential	damage	to	the	
                    structural	system	is	currently	under	investigation.	In	my	professional	
                    opinion,	this	requires	further	investigation,	and	a	damage-cost	model	
                    has	not	been	developed	at	this	time.	
                    	
                    As	new	information	is	presented,	this	may	require	amending	this	Report	
                    in	the	future.	Photographs	attached	in	the	exhibit	section	are	considered	
                    part-and-parcel	of	this	Report.	See	page	10.	
                    	
                    	
                    	

    Report	on	Repairs,	Aransas	Princess–Prepared	by	Roy	R.	Pachecano,	AIA,	January	19,	2019	                     	 8	
	
Case 2:18-cv-00341 Document 11-1 Filed on 03/01/19 in TXSD Page 9 of 18

                    III—Conclusion	
                    	

                    Upon	analysis	of	the	existing	conditions	found	at	the	Subject	Property,	
                    and	the	numerous	building	components	and	assemblies	that	have	been	
                    repaired	that	are	directly	related	to	the	damage	sustained	by	the	Subject	
                    Property	due	to	Hurricane	Harvey,	the	costs-to-repair	were	found	to	be	
                    reasonable	and	necessary.		A	summary	of	finding	herein	support	these	
                    facts:	
                    	
                          i.   As	of	January	31,	2019,	the	Aransas	Princess	Condominium	
                               Association	has	paid	$6,414,733.04	(“Repair	Cost”)	inclusive	
                               of	hard	and	soft	costs	to	procure	the	work	such	vendors,	
                               contractors,	and	specialty	trades	in	order	to	repair	the	
                               Subject	Property.	Another	$6,040,536.00	is	anticipated	for	
                               future	repairs;	
                         ii.   The	Repair	Cost	is	in	alignment	with	current	building	trade-costs	
                               and	considered	reasonable;	
                        iii.   The	Repair	Cost	is	necessary	to	render	the	Subject	Property	safe	
                               and	return	it	to	a	condition	for	the	preservation	of	life,	safety,	
                               health	and	welfare	of	its	occupants;	
                        iv.    The	Repair	Cost	may	have	actually	saved	the	insurance	carrier	
                               significant	costs	of	pay-out	due	to	the	proactive	efforts	of	the	of	
                               condominium	board’s	management	of	the	disaster	response—an	
                               order	of	magnitude	cost	increase	compared	to	another	property	
                               of	similar	age,	unit	count,	and	location	is	not	the	subject	of	this	
                               report,	however,	it	is	the	professional	opinion	of	the	undersigned	
                               that	such	an	analysis	would	reveal	a	2.0-2.5	x	damage	model;	
                         v.    The	Repair	Cost	does	not	reflect	recent	findings	of	potential	
                               structural	damage	found	at	the	Subject	Property.	
	
                    This	report	is	subject	to	change	and	will	be	amended	as	new	information	
                    is	discovered	and	brought	to	the	attention	of	the	author.	The	repair	work	
                    observed	at	the	site	on	February	8,	2019	was	found	to	be	consistent	with	
                    current	trade-costs.	
                    	

    Report	on	Repairs,	Aransas	Princess–Prepared	by	Roy	R.	Pachecano,	AIA,	January	19,	2019	          	 9	
	
Case 2:18-cv-00341 Document 11-1 Filed on 03/01/19 in TXSD Page 10 of 18

                    	
     IV—Exhibits:	Photographs	
                    	
                    	
                    	
                    	
                    	
                    	
                    	
                    	
                    	
                    	
                    	
                    	
                    	
    1.   West	Façade—Main	automobile	drop-off.	
	
	

                    	
                    	
                    	
                    	
         	
         	
         	
         	
         	
         	
    2.	Main	automobile	drop-off	/	Porte	coche.	

         	
         	
         	
         	
         	
    Report	on	Repairs,	Aransas	Princess–Prepared	by	Roy	R.	Pachecano,	AIA,	January	19,	2019	   	 10	
	
Case 2:18-cv-00341 Document 11-1 Filed on 03/01/19 in TXSD Page 11 of 18

         	
         	
         	
         	
         	
         	
         	
         	
         	
         	
         	
         	
    3.	Upper	Level	Corridor	facing	East	Façade—at	interior	court.	

         	
         	
         	
         	
         	
         	
         	
         	
         	
         	
         	
         	
    4.	Upper	level	lobby—typical	of	lobbies	for	condominium	access.	
    	
    	
    	
    	
    	
    	
    	
    	
    	
    	

    Report	on	Repairs,	Aransas	Princess–Prepared	by	Roy	R.	Pachecano,	AIA,	January	19,	2019	   	 11	
	
Case 2:18-cv-00341 Document 11-1 Filed on 03/01/19 in TXSD Page 12 of 18

    	
    	

         	
         	
         	
         	
         	
         	
         	
         	
         	
         	
    5.		View	from	upper	level	looking	down	to	interior	court.	
    	
    	
    	

         	
         	
         	
         	
         	
         	
         	
         	
         	
         	
         	
         	
         	
         	
         	
    6.	Oblique	view	from	upper	level	looking	down	to	interior	court.	

         	
         	
         	
    Report	on	Repairs,	Aransas	Princess–Prepared	by	Roy	R.	Pachecano,	AIA,	January	19,	2019	   	 12	
	
Case 2:18-cv-00341 Document 11-1 Filed on 03/01/19 in TXSD Page 13 of 18

         	
         	
         	
         	
         	
         	
         	
         	
         	
         	
         	
    7.	Exterior	corridor	at	West	façade—typical	at	all	condominium	access	levels.	

         	
         	
         	
         	
         	
         	
         	
         	
         	
         	
         	
         	
         	
    8.	Oblique	view	from	of	south	portion	of	Subject	Property	facing	the	Gulf	of	Mexico.	
    	
    	
    	
    	
    	
    	
    	
    	
    	
    	

    Report	on	Repairs,	Aransas	Princess–Prepared	by	Roy	R.	Pachecano,	AIA,	January	19,	2019	   	 13	
	
Case 2:18-cv-00341 Document 11-1 Filed on 03/01/19 in TXSD Page 14 of 18

    	
    	

         	
         	
         	
         	
         	
         	
         	
         	
         	
         	
    9.	Oblique	view	from	upper	level	looking	down	to	exterior	court	facing	Gulf	of	Mexico.	

         	
         	
         	
         	
         	
         	
         	
         	
         	
         	
         	
         	
         	
         	
         	
    10.	View	from	exterior	court	looking	up	at	north	portion	of	Subject	Property.	

         	
         	
         	
         	
         	
    Report	on	Repairs,	Aransas	Princess–Prepared	by	Roy	R.	Pachecano,	AIA,	January	19,	2019	   	 14	
	
Case 2:18-cv-00341 Document 11-1 Filed on 03/01/19 in TXSD Page 15 of 18

                    	
                    	
                    V—Signatory	Page	 	
                    	
                    	
                    	
                    	
                    Prepared	By		
                    	
                    _________________________________	
                    Roy	R.	Pachecano,	AIA	
                    	
                    434	King	William	
                    	
                    San	Antonio,	Texas	78204	
                    	
                    	
                    	
                    	
                    	
                    State	of	Texas,	Architect	
                    	
                    Lic#	15895	
                    	
                    	
                    	
                    	
                    	
	
	




    Report	on	Repairs,	Aransas	Princess–Prepared	by	Roy	R.	Pachecano,	AIA,	January	19,	2019	   	 15	
	
  Case 2:18-cv-00341 Document 11-1 Filed on 03/01/19 in TXSD Page 16 of 18



                                         ROY	R.	PACHECANO,	AIA					rp@porticorei.com		
                                                  rd
                      315	Madison	Avenue,	3 	Floor,	New	York,	New	York	10017	(212)	281-7444	
                               P.O.Box	830033,	San	Antonio,	Texas	78283			(646)	979-3614		
                                                                   	
                                                  EXCECUTIVE	ARCHITECT	
   Forensics				Expert	Witness				Acquisition	&	Disposition	Strategies					Building	Diagnostics					Mediation						Design	Strategy	
                                       https://www.linkedin.com/in/roy-r-pachecano-90092b6	
                                                                   	
                                                     Notable	Accomplishments	
    •      Co-Founded	design	consulting	department	within	prominent	real	estate,	design,	construction	law	firm	
    •      Built	company	and	from	scratch	and	expanded	from	architecture	to	real	estate	development,	advisory	services	
    •      Solved	major	multi-million	dollar	claims	regarding	building	failures,	design	errors	and	construction	defects	
    •      Privately	restored	first	1899	Historic	LEED-Platinum	dwelling	in	the	United	States;	King	William,	San	Antonio,	Texas	
    •      Performed	design	and	zoning	analysis	for	multiple	international	high-rise	projects	in	US,	Asia,	Europe,	South	America	
    •      Faculty	at	Columbia	University,	Pratt	Institute.	Guest	lecturer	Texas	A&M	University	on	risk/project	delivery.	
                                                        Areas	of	Expertise	
               Owner’s	Representation,	Institution/Corporate	                       Public	Speaking	/	Training	
               Legal	–	Expert	Witness	                                              Real	Estate	Finance	
               Building	Diagnostics	                                                Government	Authority	/		Communicator	
               Real	Estate	Development	Strategies	                                  Pre-transactional	Due	Diligence/Zoning	Analysis	
               Architect		/	Design	/	Marketing	                                     Teaching	/	Training

                                             	
                                             PROFESSIONAL	EXPERIENCE
Portico	REI	⎜Advisory					Texas	&	New	York,	President				2002	–	Present			www.porticoadvisory.com	
Founder	of	private	real	estate	development	(design/build)	and	advisory	firm	ranging	from	on	development	strategies	to	
building	diagnostics,	forensics,	and	expert	witness	in	design/construction	litigation	
        • Snapka	Law	Firm—Expert	witness	for	various	cases	involving	defective	design	and	construction	(Texas)	
        • Mark	Brodeur	Law	Firm—Expert	witness	for	various	cases	involving	defective	design	and	construction	(Texas)	
        • Tarter-Krinski	Law	Firm—Expert	witness	for	various	cases	involving	defective	design	and	construction,	and	pre-
           transactional	due	diligence	(New	York)	
        • United	States	Military	Academy	at	West	Point—Architect	for	innovative	Cadet	War	Room	and	teaching	spaces		at	
           historic	campus	on	Hudson	River.	Lead	consensus-based	approval	and	assist	with	construction	oversight	
        • Division	Laundry—Owner’s	Representative/Architect	for	sustainable	retrofit	of	$10MM	plant	in	San	Antonio,	Texas	
        • Tudor	City—Advisor	to	prominent	Tudor	City	Coop	Board;	Author	of	development	rights	report	(air	rights	transfer	and	
           bulk	analysis)	and	interface	with	New	York	City	Planning	Commission	
        • Deutsche	Bank	PWM—Led	pre-transactional	due-diligence	team	for	two	US	/domestic	multi-family	portfolios	in	Florida	
           and	Texas;	combined	worth	in	excess	of	$150	million.	Reconciled	financial	proforma	with	existing	conditions	


                                                                       1	of	3
   Case 2:18-cv-00341 Document 11-1 Filed on 03/01/19 in TXSD Page 17 of 18



           	
 LePatner	&	Associates	Law	Offices,	LLP,	New	York,	New	York,	Director	of	Design	Consulting	Department	                                  	
 In-house	Architect.	Co-founded,	operated	department	focusing	on	real	estate	transactions,	forensics,	building	failures	and	
 oversaw	client’s	real	estate	portfolios,	construction,	pre-design,	contract	negotiations	with	multiple	vendors.		
       •   Columbia	University/Barnard	College—Oversee	dormitory	renovation	in	urban	campus;	report	to	General	Counsel	
       •   The	Cooper	Union—Oversee	dormitory	renovation;	assist	in	master	planning	and	report	to	Buildings	&	Grounds	
       •   The	Carlyle	Hotel,	Manhattan—Authored	definitive	pre-transactional	due	diligence	for	the	sale	of	landmark	hotel.	
           Identified	encumbrances	that	affected	marketable	title	(DOB,	LPC	violations);	saving	client	$4MM	on	purchase	price.	
       •   In-House	Architect—Disseminated	architectural,	engineering	and	construction	documents	to	determine	causation	
           of	design	and/or	construction	defects	in	multi-million	lawsuits.	Contract	negotiations	for	repair/remediation.	
       •   Owner’s	Representative—Authored	pre-transactional	due	diligence	for	over	$500	MM	dollars	for	resort,	hotel	and	
           corporate	clients:	Starwood	Lodgings,	Goldman	Sachs,	Daimler-Chrysler,	Rosewood	Resorts	/Hunt	Family.	
  	
	 Kohn	Pedersen	Fox,	(KPF)	Architects,	New	York,	New	York,	Architect						 	
       •   Executed,	construction	administration	for	the	IRS	World	Headquarters,	Maryland.	
       •   Performed	design	development	and	zoning	analysis	for	multiple	international	corporate	high-rise	projects	located	in	
           Seoul,	Korea;	Tokyo,	Japan;	Buenos	Aires,	Argentina;	and	London,	England.		
       •   Spearheaded	site	reconnaissance	and	base	design	for	skyscrapers	including	the	following:		
                - Shanghai	World	Financial	Center,	Shanghai,	China	
                - Roppongi	Tower,	Tokyo,	Japan	
                - Telecom	Argentina,	City	of	Buenos	Aires,	Argentina	
                - Nan	Jing	Xi	Lu	(Plaza	66),	Shanghai,	China		
                     	
 Hellmuth,	Obata	&	Kassabuam,	(HOK),	New	York,	New	York,	Architect	 				
       •   40	Wall	Street	-	Conducted	field	surveys	for	the	Trump	Organization.	Saved	client	approximately	$1	million	in	pre-
           demolition	work	as	a	result	of	innovative	field	reconnaissance.	
       •   Penn	Station	-	Assisted	in	the	design	of	the	[LCOR]	makeover	from	the	ground	up.	
 	
 Obayashi	Gumi,	Tokyo	Japan,	Fluid	Engineer/Architect				
       •   Conceived,	planned	and	implemented	over	30	experiments	at	Obayashi’s	Boundary	Layer	Wind	Tunnel.	Studied	
           aerodynamics	of	tall	structures.		Reported	findings	to	Obayashi	fluid	engineering	personnel.		
       •   Provided	key	insights	and	research		into	behavior	of	wind	around	tall	buildings	in	areas	where	hurricanes	and	
           typhoons	posed	a	high-risk	to	developed	areas.	Implemented	findings	to	derive	new	designs	for	future	skyscrapers.
   	
                                                                 	
                                                       TEACHING	EXPERIENCE	
                                                                 	
   Pratt	Institute,	School	of	Continuing	and	Professional	Studies,	New	York		(Faculty)							                  		2002	-	Present	
   Columbia	University,	Real	Estate	Development	Program,	GSAPP,	New	York		(Faculty)														 		2009	-	2016	
   Princeton	University,	School	of	Architecture,	New	Jersey	(Guest	Lecturer)		             																						2010	
   Harvard	University,	Graduate	School	of	Design,	Cambridge		(Teaching	Assistant)									                     		1996	–	2002	
   	
                                                       RESEARCH	EXPERIENCE	
                                                                	
   Columbia	University,	Urban	Design	Lab,	New	York		(Research	Advisor)		                 	          													   		2017	-	Present	
   	
   	


                                                               2	of	3
Case 2:18-cv-00341 Document 11-1 Filed on 03/01/19 in TXSD Page 18 of 18



	
                                                        EDUCATION		
                                                            	
        Columbia	University,	MS	Real	Estate	Development	(Combining:	planning,	law	and	business	curricula)		
         Columbia	University,	MS	Architecture	&	Building	Science	(Dean’s	Award	for	Excellence	in	Design)		
                 Texas	A&M	University,	Bachelor	of	Science,	Environmental	Design	(Dean’s	List)		
                                                                  .	
                                                                   	
                                                     CERTIFICATION	/	LICENSE	
                                              Licensed	Architect:		State	of	New	York	
                                                 Licensed	Architect:		State	of	Texas	
                                                                   	
                                                                   	
                                                                   	
                                                              AUTHOR	
                                                                   	
             Real	Estate	/	Land	Use	columnist,	BUILDERnews	Magazine		--	50+	professional	articles	published	to	date		
                             Urban	Land	Institute,	Architecture,	Today’s	Facilities	Manager	magazines		
                                                                   	
          Book:	The	Nix	Houses,	Innovation	and	Style	in	Texas’	Oldest	Historic	District,	Watercress	Press,	2007,	hardback	
                                                                   	
                                              th
    “The	Great	Urban-Rural	Imbalance,”	The	5 	International	Conference	on	Architecture	and	Built	Environment,	S.Arch	2018,	
                                              Venice,	Italy,	ISBN	978-3-9818275-9-0	
                                                                   	
                                                                   	
                                                                   	
                                                                FILM	
                                                                   	
      Director,	Writer,	Producer	of	documentary	film	on	Zoning,	New	York	City,	with	Columbia	University,	2017,	Episode	1:	
                                                   https://youtu.be/zstCdaLgi9A	
                                                                   	
                                                                   	
                                                                   	
                                       VOLUNTEER	&	COMMUNITY	INVOLVEMENT	
                                                                   	
                     Board	of	Trustees,	Texas	Historic	Commission,	Friends,	representing	San	Antonio	Region	
                                                                   	
        Keystone	School—Master	Planning		Committee;	Report	to	Board	of	Trustees:	$2.5	million	campus	improvements	
                                                                   	
                 Columbia	University—Mentor	real	estate	development	graduate	students;	sponsor	internships	
                                                                   	
                                                                   	
                                                                   	
                                                                   	
                                                                   	
                                                                   	
                                                                   	
                                                                   	
                                                                   	
                                                                   	
                          PUBLIC	SPEAKING	and	PROJECT	LIST	available	under	separate	cover




                                                            3	of	3
